Citation Nr: 9905775	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-23 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a disability as a 
residual of a heat stroke, to include headaches, dizziness 
and weakness.  

2.  Entitlement to service connection for a scar over the 
left eyebrow. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has any residual disability from a claimed heat stroke during 
active service. 

2.  The veteran had three stitches removed in service, and he 
currently has a scar over the left eyebrow, which he 
testified was from an injury in service which required "two 
or three" stitches to close.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a 
disability as a residual of a heat stroke, to include 
headaches, dizziness and weakness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. A scar over the left eyebrow was incurred in service. 
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991). 

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, that 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  



I.  Residuals of Heat Stroke

Service medical records are negative for any findings related 
to a heat stroke. 

Private treatment records from Dr. Roy Turner, of Armstrong, 
Iowa, from March 1967 to June 1963, show that in 1980 the 
veteran complained of feeling lightheaded.  No diagnosis was 
made.  

At a VA examination in September 1995, the veteran gave a 
history of having had heat stroke on two occasions: in 1957 
in service; and in 1981, years after separation from service. 
The examiner found that "while [the veteran] remains more 
susceptible to the heat, there is no significant residual 
from these episodes, and he is in good health." 

In January 1996, a service colleague of the veteran's 
submitted a statement asserting that he had served on board 
the same ship as the veteran, that the veteran "got sick," 
and that "later on, the doctor said that he had a heat 
stroke." 

At a personal hearing in August 1997, the veteran testified 
that while in service, he was working on the deck of a ship 
bound for South America and that, essentially, he passed out 
from the heat.  He indicated that the same thing happened on 
another occasion after separation, in 1981.  He stated that 
he cannot be out in the sun, and that he is sensitive to 
heat, whether indoors or outdoors.  He sated further that 
heat causes him to feel weak, his head to feel "tight," and 
that his "whole system just shuts down."

In February 1998, another service colleague submitted a 
statement asserting that the veteran had suffered from severe 
heat stroke in service.

Based on the veteran's testimony and the statements of his 
fellow service members, the Board finds that he did in fact 
have an episode of heat stroke while on active duty.  
However, the question remains whether he has any current 
residual disability attributable to an episode of heat stroke 
in service in 1957.  For the veteran's claim to be well 
grounded, there would have to be medical evidence of record 
finding such residual disability.

The veteran also testified in August 1957 that Dr. Turner had 
not found anything wrong with him, but an electrocardiogram 
(ECG) administered by Dr. Turner had shown that his heart was 
slow.  The veteran presented a copy of the ECG tracing as 
evidence.  When asked by the hearing officer whether the ECG 
was performed shortly after his second attack of heat stroke, 
the veteran replied that it was taken "about the next day 
right after it."  The hearing officer then read the date 
from the tracing, "July 8, 1989."  The veteran responded, 
"Yes, 1981."  In November 1997, the EKG tracing was 
interpreted by a VA physician as normal. 

 In January 1998, the veteran submitted statements from two 
family members who stated that, in the summer of 1981, the 
veteran had passed out after complaining of feeling weak, 
sick, and clammy.  Both family members stated that the 
veteran was taken to Dr. Turner, who said that he had had 
heat stroke. 

In December 1998, the veteran testified at a video-conference 
personal hearing before the undersigned acting Member of the 
Board.  He essentially repeated the recitation of events 
which he had stated at his August 1997 hearing before a 
hearing officer.  He also testified that, when he is in a hot 
environment, he starts to feel nauseous, lightheaded, and 
dizzy and his mouth gets dry. 

After a careful review of the evidence, the Board finds that 
the veteran's claim of entitlement to service connection for 
a disability as a residual of a heat stroke, to include 
headaches, dizziness and weakness, does not met all three 
requirements for a well-grounded claim, and must therefore be 
denied.  There is no medical evidence of record, from either 
Dr. Turner or the VA physician who examined the veteran in 
September 1995, or from any other physician, that the veteran 
currently has any disability which is a residual of a heat 
stroke aboard a ship in service in 1957.  The claim for 
service connection for such residual disability is thus not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107. 

The only evidence presented by the veteran to show a nexus, 
or link, between claimed current symptoms and an episode of 
heat stroke in service consists of his own statements and 
those of his family.  However, as laypersons, neither the 
veteran nor his relatives are competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Their statements thus do not serve to make the veteran's 
claim well grounded. 

The veteran's claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because: chronic residual disability 
of heat stroke in service and since service has not been 
demonstrated; and there is no medical evidence of a nexus 
between a current residual disability, the condition observed 
in service and claimed continuous postservice symptomatology. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a disability as a residual of a heat 
stroke  "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a disability as a residual of a 
heat stroke.  Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).

II.  Scars

Service medical records noted that at service entrance the 
veteran had scars on the left frontal right deltoid, over the 
left arm, the left thumb, both knees, and upper right thigh.  
A January 1956 entry noted "laceration, right forearm."  In 
May 1957 he suffered a superficial laceration of the right 
palm.  An entry dated in February 1958 noted "three stitches 
have been removed," but did not identify the location of 
these stitches. The veteran 's separation examination report 
noted no identifying body marks , scars, or tattoos.  

At his December 1998 video-conference hearing, the veteran 
testified that he got cut over the eyebrow in service and 
that he received "two or three stitches."  The veteran 
showed the presence of a scar over the left eyebrow.

In light of the service medical records showing removal of 
three stitches, and the veteran's testimony, which is found 
to be credible, the Board finds that he sustained a cut over 
his left eyebrow in service, and the current scar is a 
residual of that injury.  In this connection, the Board finds 
that the veteran is competent to state that the current scar 
is a residual of the cut in service.  Therefore, the 
preponderance of the evidence establishes that a scar over 
the left eyebrow was sustained in service, and service 
connection for that condition will be granted.  38 U.S.C.A. 
§§ 1110, 5107. 


ORDER

Service connection for a disability as a residual of a heat 
stroke, to include headaches, dizziness and weakness, is 
denied. 

Service connection for a scar over the left eyebrow is 
granted.




		
	JAMES A. FROST
Acting Member, Board of Veterans' Appeals



- 7 -


